Michigan Supreme Court
                                                                                            Lansing, Michigan




Syllabus
                                                             Chief Justice:               Justices:
                                                              Bridget M. McCormack        Stephen J. Markman
                                                                                          Brian K. Zahra
                                                             Chief Justice Pro Tem:
                                                                                          Richard H. Bernstein
                                                              David F. Viviano            Elizabeth T. Clement
                                                                                          Megan K. Cavanagh

This syllabus constitutes no part of the opinion of the Court but has been                Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                  Kathryn L. Loomis



                                             PEOPLE v FURLINE
                                             PEOPLE v JENKINS

            Docket Nos. 158296 and 158298. Argued on application for leave to appeal October 3,
      2019. Decided March 12, 2020.

              Terrance A. Furline and Alvin B. Jenkins, Sr., were convicted, after a joint jury trial in the
      Saginaw Circuit Court, of criminal enterprise, arson, retail fraud, and related crimes under an
      aiding-and-abetting theory in connection with a fire and subsequent attempted theft at a home-
      improvement store in Saginaw. Furline moved to be tried separately from Jenkins, arguing that a
      joint trial would prejudice his substantial rights because Jenkins had stated, in a videotaped
      interview with detectives from the Saginaw County Sheriff’s Department, that Furline had told
      Jenkins he planned to set the fire and encouraged Jenkins to steal items during the ensuing
      commotion. Furline further argued that, because he planned to defend against the charges on the
      grounds that he was presumed innocent and that Jenkins had acted alone in setting the fire and
      attempting to commit retail fraud, their defenses were antagonistic and mutually exclusive and
      Furline would be denied his right to cross-examine Jenkins about his statements in the interview.
      The court, James T. Borchard, J., denied the motion for severance, and, after defendants were tried
      jointly and convicted, they appealed their convictions. The Court of Appeals, O’BRIEN, P.J., and
      CAVANAGH and STEPHENS, JJ., consolidated the appeals and held that the trial court had abused its
      discretion by denying the motion for severance. Accordingly, the Court of Appeals vacated
      defendants’ convictions and sentences and remanded the cases for new trials. People v Furline,
      unpublished per curiam opinion of the Court of Appeals, issued July 3, 2018 (Docket No. 335906).
      The prosecution sought leave to appeal in the Supreme Court, which ordered and heard oral
      argument on whether to grant the application or take other action. 503 Mich. 942 (2019).

            In a per curiam opinion signed by Chief Justice MCCORMACK and Justices MARKMAN,
      ZAHRA, VIVIANO, and CLEMENT, in lieu of granting leave to appeal, the Supreme Court held:

              The Court of Appeals erred by vacating defendants’ convictions and sentences and
      remanding for a new trial. Severance is mandated only when a defendant provides the court with
      a supporting affidavit, or makes an offer of proof, that clearly, affirmatively, and fully
      demonstrates that the defendant’s substantial rights will be prejudiced by a joint trial and that
      severance is the necessary means of rectifying the potential prejudice. The trial court correctly
      ruled that Furline failed to show that he was entitled to severance in his motion and supporting
affidavit, and this decision must be upheld because there was no significant indication on appeal
that the requisite prejudice actually occurred at trial.

        1. MCR 6.121(C) requires a trial court to sever the trial of defendants on related offenses
on a showing that severance is necessary to avoid prejudice to a defendant’s substantial rights.
Under People v Hana, 447 Mich. 325 (1994), severance is mandated only when a defendant
provides the court with a supporting affidavit, or makes an offer of proof, that clearly,
affirmatively, and fully demonstrates that the defendant’s substantial rights will be prejudiced and
that severance is the necessary means of rectifying the potential prejudice. The failure to show
that the requisite prejudice to substantial rights in fact occurred at trial precludes the reversal of a
joinder decision. While severance may be warranted when defendants’ mutually exclusive or
antagonistic defenses create a serious risk of prejudice, the defenses must be irreconcilable and
create such great tension that a jury would have to believe one defendant at the expense of the
other. Prejudice requiring reversal occurs only when the competing defenses are so antagonistic
at their cores that both cannot be believed. Incidental spillover prejudice, which is almost
inevitable in a multidefendant trial, does not suffice for reversal.

         2. The trial court correctly ruled that Furline failed to show that he was entitled to
severance in his motion and supporting affidavit. Furline offered two theories of prejudice. First,
Furline anticipated that the prosecutor would offer into evidence a video in which Jenkins denied
setting the fire in the Saginaw store and stated that Furline admitted setting that fire. Furline argued
that he would be prejudiced by the inability to confront and to cross-examine Jenkins about these
statements. Second, believing that Jenkins would claim that Furline acted alone, Furline argued
that he would be prejudiced by the need to defend not only against the prosecutor’s case but also
against Jenkins’s defense theory. But at the hearing on Furline’s motion, the prosecutor expressed
his intent not to offer the video into evidence. The allegations in Furline’s affidavit did not
demonstrate that his substantial rights would be prejudiced at trial without severance because these
allegations were either irrelevant, involved legal conclusions rather than facts, or involved the
contents of the video that the prosecutor agreed not to offer into evidence.

        3. The trial court’s decision must be upheld because there was not a significant indication
on appeal that the requisite prejudice actually occurred at trial. Furline feared that he would have
to defend against Jenkins’s theory that Furline set the fire and that, in light of Jenkins’s theory, he
would struggle to show that Jenkins acted alone. Neither fear came to pass because Jenkins offered
no evidence that Furline started the fire at the Saginaw store and Furline offered no evidence that
Jenkins acted alone. The record did not support the proposition that either defendant sought to
convict the other or that either had to defend in turn against the other’s antagonistic defense. Each
defendant experienced, at most, incidental spillover prejudice rather than the degree of prejudice
required to reverse the trial court’s joinder decision.

       Court of Appeals judgment reversed; defendants’ convictions and sentences reinstated;
Furline’s cross-application for leave to appeal denied.

       Justice CAVANAGH, joined by Justice BERNSTEIN, concurred but wrote separately to avoid
possible misinterpretations. She stated that review of the trial court’s decision to deny pretrial
severance is accomplished by reference to the pretrial motion and affidavit, while review of
prejudice that might have occurred at trial is a separate inquiry. Review of the trial court’s pretrial
decision to deny severance in this case was simple, given that the only pretrial prejudice theory
advanced by either defendant was addressed when the prosecution agreed to forgo the use of
Jenkins’s recorded statement. With respect to whether there was any significant indication on
appeal that the requisite prejudice in fact occurred at trial, she noted that the defenses actually
presented at trial were neither mutually exclusive nor irreconcilable; rather, each defendant argued
that the prosecution had not met its burden against either of them. Justice CAVANAGH further
stated that she did not understand the Court’s opinion to hold that the prosecution can avoid
severance simply by charging codefendants under an aiding-and-abetting theory because the
relevant inquiry is not the prosecution’s theory but the defenses offered by the defendants.




                                      ©2020 State of Michigan
                                                                        Michigan Supreme Court
                                                                              Lansing, Michigan



OPINION
                                               Chief Justice:                 Justices:
                                                Bridget M. McCormack          Stephen J. Markman
                                                                              Brian K. Zahra
                                               Chief Justice Pro Tem:         Richard H. Bernstein
                                                David F. Viviano              Elizabeth T. Clement
                                                                              Megan K. Cavanagh


                                                                FILED March 12, 2020



                            STATE OF MICHIGAN

                                      SUPREME COURT


 PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellant,

 v                                                              No. 158296

 TERRANCE ANTHONY FURLINE,

               Defendant-Appellee.


 PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellant,

 v                                                              No. 158298

 ALVIN BERNARD JENKINS, SR.,

               Defendant-Appellee.


 BEFORE THE ENTIRE BENCH

 PER CURIAM.
       In October 2015, a fire broke out at the Home Depot in Flint Township and, in the

ensuing commotion, merchandise was stolen. The next day, a fire broke out at the Home

Depot in Saginaw, but an attentive employee, tipped off that morning by the Flint store’s

loss-prevention staff, foiled a theft attempt by grabbing a cart full of big-ticket items before

a man, who turned out to be Alvin Jenkins, could make off with it. After a police

investigation, Jenkins and Terrance Furline were arrested and charged in Saginaw County

with criminal enterprise, arson, retail fraud, and related crimes, under an aiding-and-

abetting theory. Furline moved to be tried separately from Jenkins. The trial court denied

Furline’s motion. After a joint trial, a jury convicted each defendant on all charges. Furline

appealed the severance issue in the Court of Appeals, which vacated and remanded for

proceedings “with some device of severance.” The prosecutor then sought this Court’s

leave to appeal.1 Rather than grant leave, we reverse the Court of Appeals’ judgment and

reinstate defendants’ convictions and sentences.

       The decision to try two defendants jointly or separately lies within the discretion of

the trial court, and that decision will not be overturned absent an abuse of that discretion.

People v Hana, 447 Mich. 325, 331; 524 NW2d 682 (1994); see also MCL 768.5.

       Under MCR 6.121(C), the trial court “must sever the trial of defendants on related

offenses on a showing that severance is necessary to avoid prejudice to substantial rights

of the defendant.” According to Hana, 447 Mich. at 346, “[s]everance is mandated . . . only

when a defendant provides the court with a supporting affidavit, or makes an offer of proof,

that clearly, affirmatively, and fully demonstrates that his substantial rights will be

1
 Furline cross-applied for leave to appeal. We deny his cross-application because we are
not persuaded that the questions he presented should be reviewed by this Court.


                                               2
prejudiced and that severance is the necessary means of rectifying the potential prejudice.”

The affidavit or offer of proof must state “facts on which the court might determine

whether . . . a joint trial might result in prejudice.” Id. at 339 (cleaned up). A court can

reject statements that are “conclusory” or that “lack[] sufficient specificity to enable the

trial court to accurately determine what the [joined defendants’] defenses would be, how

the defenses would affect each other, and whether the defendants’ respective positions were

indeed mutually exclusive or merely inconsistent.” Id. at 355. A defendant’s claim of

prejudice must be “substantiated” through “concrete facts.” Id. We stressed in Hana that

the failure to show prejudice to substantial rights, “absent any significant indication on

appeal that the requisite prejudice in fact occurred at trial, will preclude reversal of a joinder

decision.” Id. at 347.

       As Hana acknowledged, severance may be warranted when defendants’ “mutually

exclusive” or “antagonistic” defenses create a “serious risk” of prejudice. Id. at 344-346

(cleaned up). But we explained that the defenses must be “irreconcilable” and create such

great tension “that a jury would have to believe one defendant at the expense of the other.”

Id. at 349 (cleaned up). “Defenses are mutually exclusive within the meaning of this rule

if the jury, in order to believe the core of the evidence offered on behalf of one defendant,

must disbelieve the core of the evidence offered on behalf of the co-defendant.” Id. at 350

(cleaned up). Prejudice requiring reversal occurs “only when the competing defenses are

so antagonistic at their cores that both cannot be believed.” Id. at 349-350 (cleaned up).

But “incidental spillover prejudice, which is almost inevitable in a multi-defendant trial,

does not suffice.” Id. at 349 (cleaned up). When the prosecutor relies on aiding-and-

abetting liability, finger-pointing—each defendant’s proceeding on a theory that “the other


                                                3
guy did it”—“does not create mutually exclusive antagonistic defenses.” Id. at 361. Both

defendants may be found “similarly liable without any prejudice or inconsistency because

one found guilty of aiding and abetting can also be held liable as a principal.” Id.

       In his trial motion and supporting affidavit, Furline offered two theories of

prejudice. First, he anticipated that the prosecutor would offer into evidence a video in

which Jenkins denied setting the fire in the Saginaw store, accused Furline of setting that

fire, and stated that Furline admitted setting that fire; Furline argued that he would be

prejudiced by the inability to confront and to cross-examine Jenkins about these statements.

Cf. Bruton v United States, 391 U.S. 123; 88 S. Ct. 1620; 20 L. Ed. 2d 476 (1968). Second,

believing that Jenkins would claim that Furline acted alone, Furline argued that he would

be prejudiced by the need to defend not only against the prosecutor’s case but also against

Jenkins’s defense theory. In a hearing on Furline’s motion, Furline’s counsel focused on

the Jenkins video as a source of prejudice, and the prosecutor expressed his intent not to

offer the video into evidence. In a written opinion, the trial court denied relief on the basis

that Furline had shown “merely antagonistic,” but not “irreconcilable,” “claims as to who

was responsible for setting the fire.”

       We agree with the trial court that Furline failed to show that he was entitled to

severance in his motion and affidavit. Furline’s affidavit offered the following allegations:

              1. I am charged, along with co-defendant, Alvin Bernard Jenkins, Sr.,
       with Criminal Enterprise, Conspiracy, Arson and Retail Fraud as a result of
       an incident on October 29, 2015, at Home Depot in Kochville Township,
       Saginaw County, MI.

             2. That co-defendant Jenkins has given taped statements in which he
       claimed that I started the fire at Home Depot, and that I admitted this to him.




                                              4
               3. That I deny setting the fire at Home Depot, and deny ever admitting
       this to anyone and Jenkins is lying about this.

              4. That should this case proceed to Trial with two defendants, it is
       anticipated that a [Bruton v United States] situation will arise where
       Defendant Furline may be denied his right to confront the witness against
       him, in the event the videotaped statement of Jenkins is played before the
       jury.

              5. That the defenses of defendant Furline and co-defendant Jenkins
       are antagonistic and mutually exclusive and require severance under [People
       v Hana].

              6. That unless the trials of Furline and Jenkins are separated, my
       substantial rights will be prejudiced and that severance is necessary to rectify
       the possible prejudice. [Cleaned up.]

These allegations don’t demonstrate that Furline’s substantial rights would be prejudiced

at trial without severance. Paragraph 1 is contextual and not relevant to the severance

analysis. Paragraphs 2 and 4 relate directly to prejudice caused by the Jenkins video and

so are obviated by the prosecutor’s agreement not to offer that video into evidence. While

Paragraph 3 doesn’t mention the video, its denials correspond to Jenkins’s accusations in

the video (i.e., the “taped statements” described in Paragraph 2); so, like Paragraphs 2 and

4, this paragraph is obviated by the prosecutor’s agreement. Paragraphs 5 and 6 contain

legal conclusions rather than facts and so don’t contribute to Furline’s burden. It is clear

to us, in light of the prosecutor’s agreement, that Furline’s affidavit lacks the “concrete

facts” to “fully demonstrate” his claim of prejudice. Hana, 447 Mich. at 355.

       In light of the failure of Furline’s affidavit to articulate a prejudice theory that

materialized at trial, we reject the Court of Appeals’ belief that the trial court “was fully

apprised of the specifics of the codefendants’ mutually exclusive defenses and the potential

prejudice from one defendant being pitted against another in order to prove each’s



                                              5
innocence.” People v Furline, unpublished per curiam opinion of the Court of Appeals,

issued July 3, 2018 (Docket Nos. 335906 and 336203), p 7. Even if Furline’s motion “fully

apprised” the trial court of his defense—he said in his motion that he intended “to defend

this matter by relying on his presumption of innocence and requiring the People to meet

their burden of proof”—the prosecution met its burden of demonstrating each individual

defendant’s guilt without either defendant’s help.

       For these reasons, we see no error in the trial court’s denial of Furline’s motion.

       The trial court’s decision must be upheld absent a “significant indication on appeal

that the requisite prejudice” actually occurred at trial. Hana, 447 Mich. at 347. We believe

that no such prejudice actually occurred. Furline feared that he would have to defend

against Jenkins’s theory that Furline set the fire and that, in light of Jenkins’s theory, he

would struggle to show that Jenkins acted alone. Neither fear came to pass since Jenkins

offered no evidence that Furline started the fire at the Saginaw store and Furline offered no

evidence that Jenkins acted alone.

       The Court of Appeals exaggerated the extent to which each defendant contributed

to proving the other’s culpability. Furline averred in his motion that his and Jenkins’s

defenses would require Furline to “seek to convict the other, and defend in turn against the

other’s antagonistic defense, while also defending against the prosecution’s case.” The

Court of Appeals believed that defendants were prejudiced at trial because each had “to

prove the other’s culpability through each witness’s testimony.” Furline, unpub op at 8.

But, as explained below, the record doesn’t support the proposition that either defendant

“sought to convict the other” or that either had to “defend in turn against the other’s

antagonistic defense.”


                                             6
       The Court of Appeals started with whether joinder prejudiced Jenkins—even though

Jenkins never moved for a separate trial and did not raise the severance issue on appeal.

The Court of Appeals cited the testimony of Doris Walker-Furline, a witness called by the

prosecutor. Walker-Furline, Furline’s mother and an accomplice in the Flint incident,

testified that Furline had known Jenkins only for a week, that Jenkins had set the Flint fire,

that Furline was present for (but did not participate in) the Flint incident, and that Jenkins

wished to repeat the scheme at the Saginaw store. As the Court put it, “Without Furline

having to testify himself, his mother’s testimony was evidence that promoted his defense

that it was Jenkins [sic] idea to commit arsons and thefts at home improvement stores and

he had nothing to do with Jenkins’ plan.” Id. But Walker-Furline lacked direct knowledge

of the Saginaw incident, and her testimony placed Furline at the Flint store—hardly

exonerating. Nothing in the Court of Appeals’ characterization of Walker-Furline’s

testimony suggested that Furline “sought to convict” Jenkins. Nor did it cause Jenkins to

have to “defend against [Furline’s] antagonistic defense.”

       As to the prejudice to Furline, the Court of Appeals identified Jenkins’s counsel’s

cross-examinations of Walker-Furline and of Joy Royal, another witness called by the

prosecutor. Jenkins’s counsel tried and failed to elicit Walker-Furline’s acknowledgment

that Furline was involved in the Flint incident. From Royal, he got testimony that Furline

had been involved in a “no receipt” return at a Lowe’s store. While Jenkins’s counsel

perhaps wished to highlight Furline’s involvement, that involvement already had been

shown by the prosecutor.

       The Court of Appeals characterized “[t]his situation” as creating “a subtle effect of

joining defendants who have asserted mutually exclusive defenses.” Furline, unpub op at


                                              7
8. It then offered this curious quotation, from United States v Tootick, 952 F2d 1078, 1083

(CA 9, 1991): “ ‘All evidence having the effect of exonerating one defendant implicitly

indicts the other. The defendant must not only contend with the effects of the government’s

case against him, but he must also confront the negative effects of the codefendant’s

case.’ ” Furline, unpub op at 8. But contrary to the Court of Appeals’ implication,

defendants here weren’t forced into a zero-sum contest. And, as we’ve noted, neither

defendant contributed meaningfully to the prosecutor’s case. Even if the circumstances of

this case created a “subtle effect” of joining defendants, that effect was dwarfed by the

palpable effect of the prosecutor’s joining defendants—intentionally and appropriately—

under an aiding-and-abetting theory. Cf. People v Pipes, 475 Mich. 267, 280; 715 NW2d

290 (2006) (“The Court of Appeals failed to give sufficient weight to the evidence that was

properly admitted against each defendant.”); Zafiro v United States, 506 U.S. 534, 543; 113
S. Ct. 933; 122 L. Ed. 2d 317 (1993) (Stevens, J., concurring in the judgment) (“[Where

mutually exclusive defenses transform a trial into a contest between the defendants],

joinder may well be highly prejudicial, particularly when the prosecutor’s own case in chief

is marginal and the decisive evidence of guilt is left to be provided by a codefendant.”).

       While the Court of Appeals characterized this case as asking the jury to choose

“which of the two was guilty,” Furline, unpub op at 8, we emphasize that the prosecutor’s

case gave the jury a third option: “both.” See Hana, 447 Mich. at 361 (“[The] jury could

have found both defendants similarly liable without any prejudice or inconsistency because

one found guilty of aiding and abetting can also be held liable as a principal.”).

       Since Furline failed to articulate a prejudice theory that materialized at trial, we

reject the Court of Appeals’ belief that the trial court “was fully apprised of the specifics


                                              8
of the codefendants’ mutually exclusive defenses and the potential prejudice from one

defendant being pitted against another in order to prove each’s innocence.” Furline, unpub

op at 7. As explained above, Furline’s motion did not “fully demonstrate” potential

prejudice. And any prejudice arguably conveyed by the motion and affidavit did not occur

at trial. Each defendant experienced, at most, “incidental spillover prejudice” rather than

the degree of prejudice required to reverse the trial court’s joinder decision. Hana, 447
Mich. at 347, 349. For these reasons, we conclude that the Court of Appeals erred. We

reverse.


                                                       Bridget M. McCormack
                                                       Stephen J. Markman
                                                       Brian K. Zahra
                                                       David F. Viviano
                                                       Elizabeth T. Clement




                                            9
                             STATE OF MICHIGAN

                                      SUPREME COURT


 PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellant,

 v                                                           No. 158296

 TERRANCE ANTHONY FURLINE,

               Defendant-Appellee.


 PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellant,

 v                                                           No. 158298

 ALVIN BERNARD JENKINS, SR.,

               Defendant-Appellee.


CAVANAGH, J. (concurring).
       I concur with the majority opinion but write separately to avoid possible

misinterpretations. Review of the trial court’s decision to deny pretrial severance is

accomplished by reference to the pretrial motion and affidavit, while review of prejudice

that might have occurred at trial is a separate inquiry.

       Review of the trial court’s pretrial decision to deny severance here is simple. As

the majority notes, the only pretrial prejudice theory advanced by either defendant was

contained in Paragraphs 2 through 4 of the affidavit attached to defendant Furline’s motion

for severance. That concern was addressed when the prosecution agreed to forgo use of
defendant Jenkins’s recorded statement. That issue resolved, there was no offer of proof

before the court as to how joinder would result in prejudice to either defendant. See People

v Hana, 447 Mich. 325, 346; 524 NW2d 682 (1994) (“Severance is mandated under MCR

6.121(C) only when a defendant provides the court with a supporting affidavit, or makes

an offer of proof, that clearly, affirmatively, and fully demonstrates that his substantial

rights will be prejudiced and that severance is the necessary means of rectifying the

potential prejudice.”). On that basis alone, the trial court’s pretrial decision to deny

severance should be affirmed.

       However, there is also a second inquiry: whether there is “any significant indication

on appeal that the requisite prejudice in fact occurred at trial . . . .” Id. at 347. To answer

that question, we ask whether the defenses which were actually presented at trial were

“ ‘mutually exclusive’ ” or “ ‘irreconcilable.’ ” Id. at 349 (citations omitted). That

happens when the “ ‘tension between defenses [was] so great that a jury would have to

believe one defendant at the expense of the other.’ ” Id., quoting United States v Yefsky,

994 F2d 885, 896 (CA 1, 1993). Said another way, “ ‘defenses are mutually exclusive

within the meaning of this rule if the jury, in order to believe the core of the evidence

offered on behalf of one defendant, must disbelieve the core of the evidence offered on

behalf of the co-defendant.’ ” Hana, 447 Mich. at 350, quoting State v Kinkade, 140 Ariz

91, 93; 680 P2d 801 (1984). That was not the case here.

       This is best illustrated by reference to defense counsels’ closing arguments, where

defendants’ defenses were summarized.          Defendant Furline’s defense was not that

defendant Jenkins committed the crimes in question alone, but simply that the prosecution

had generally not proven its case beyond a reasonable doubt. For example, defendant


                                              2
Furline’s counsel did not specifically argue that defendant Jenkins set the fire, but that “100

other people perhaps” were in the store also. Similarly, defendant Jenkins’s counsel did

not argue that defendant Furline set the fire, but to the contrary said “[t]here is nothing that

says that Mr. Furline was going back to set a fire. There is no evidence of that as [defendant

Furline’s counsel] pointed out.” Rather than presenting the “mutually exclusive” or

“irreconcilable” defenses that the other defendant did everything, each defendant argued

the prosecution had not met its burden against either of them.

       Also, I do not understand the Court’s opinion to hold that the prosecution can avoid

severance simply by charging codefendants under an aiding-and-abetting theory. As

described above and in Hana, the relevant inquiry is not the prosecution’s theory but the

defenses offered by the defendants. We did say in Hana that “[f]inger pointing by the

defendants when such a prosecution theory is pursued does not create mutually exclusive

antagonistic defenses.” Hana, 447 Mich. at 360-361. However, that was in relation to the

companion cases of People v Rode and People v Gallina. In those cases, the defendants

took turns firing a gun at an occupied car, each with the apparent encouragement of the

other. Id. at 335-336. At one point, Rode reloaded the gun with bullets supplied by Gallina.

Id. at 335. A fatal shot was fired at the second car after the collaborative reload. Id. at 336.

Each defendant testified, and the core of their defenses was that “ ‘each claimed that the

other defendant fired the gun.’ ” Id. (citation omitted). In that context, it made no

difference who fired the gun. But other defense theories in other aiding-and-abetting cases

may be antagonistic enough to require severance.




                                               3
       Because neither defendant made a pretrial offer of proof alerting the trial court that

defendants would present mutually exclusive defenses, and because no prejudice occurred

at trial, I concur.

                                                         Megan K. Cavanagh
                                                         Richard H. Bernstein




                                             4